Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was without traverse in the reply filed on 11/09/2021.  Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on 11/09/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, Applicant provides an instrument with a clip, contact microphone, and output device where each of the above elements are capable of intended uses.  Applicant fails to provide a kit claim and fails to provide support for such in Applicant’s original specification. Applicant fails to make clear as to the state of the device. In order to correct the above, Applicant must provide claims that include the relationship between all of the above elements.  Claims 15-20 is/are rejected as being dependent on the above rejected claim(s), and also for the same above reasons.  For example, in claim 17, Applicant provides a packaging box but fails to make clear as to how the box relates to the prior listed elements.  The above also applies to claims 18-20.  

In view of the massive rejection under 35 USC 112, 2nd paragraph, the invention as claimed could not be understood, and prior art could not be properly applied. However, in order to expedite prosecution for 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as obvious over Yuhara (20130322673) in view of Armond (2486263).
The Office notes the 112 rejections above.  Nevertheless, Yuhara discloses:
Claim 14. An electronic musical instrument (figs 1-4) comprising:  a contact microphone (Ma, Mb), adapted to be disposed on the clip (capable of performing the above intended use), wherein the contact microphone is used to detect a vibration of the vibrator and convert the vibration into a musical sound signal (capable of performing the above intended use), and an output device (any such device but not limited to 33, 34, 35, such as in fig 4), adapted to be connected to the contact microphone (as in fig 4), wherein the output device is used to output the musical sound signal converted by the contact microphone to an outside (capable of performing the above intended use).  

With respect to a clip, adapted to be detachably attachable from a vibrator vibrated by playing of a player, the Office notes that such features are well known in the art.  For example, the prior art provides a guitar and it is well known to clip a microphone onto the sound hole of a guitar in order to 

Yuhara further discloses:
Claim 15. The electronic musical instrument according to claim 14, wherein the output device is an effector that applies an effect to the musical sound signal input from the contact microphone to change a tone color of the musical sound signal (elements 34, 35, 33 are capable of effecting the musical signal).  

Claim 16. The electronic musical instrument according to claim 14, wherein the output device is a sound source device that outputs the musical sound signal input from the contact microphone  (elements 34, 35, 33 are capable of effecting the musical signal, while continuining to output the sound as shown by the chain in figure such as to elements 36, 4s).  

Claim 17. The electronic musical instrument according to claim 14, further comprising a packing box that is a box shape wherein the packing box has an opening portion formed in a side surface thereof (fig 1 with opening providing adjacent 4s, as also shown in fig 3; the Office notes that an “opening portion” can be any portion related to an opening operation and therefor in another interpretation, the above portion is the hinge portions or element 26 or elements 25).  



Claim 19. The electronic musical instrument according to claim 17 comprising a cushioning material having a shape corresponding to internal dimensions of the packing box, wherein the cushioning material is inserted into the packing box, wherein the cushioning material has an accommodating portion formed as a space, and a communication hole formed in a side surface of the cushioning material making the -6 -Customer No.: 31561 Docket No.: 91356-US-989-PCTApplication No.: 16/489,350 accommodating portion communicate with an outside of the cushioning material, wherein the cushioning material is inserted into the packing box in a posture that a side surface without the communication hole is directed toward the opening portion, and thereby the opening portion of the packing box is blocked by the side surface of the cushioning material without the communication hole wherein the contact microphone and the output device are disposed in the accommodating portion of the cushioning material, and the cushioning material is packed in the packing box (the Office notes that the above does not depend from claim 18 and in another interpretation the prior art provides multiple other opening portions; element 24 still being a cushioning material, the microphone and device still are within the box, and the hole/space are separate from the opening portion as a wall blocks the above, such as shown by fig 2).  


Potentially Allowable Subject Matter
The Office notes that if Applicant corrects the 112 issues, such as by including all  of the relationships between the elements in the claims (clip, mic, output device, box, cushion, space, hole, side surfaces, opening portion, walls of the box, openings flaps of the box, etc.), while also cancelling claims 17-19 and including rewritten subject matter of claims 17-19 in claim 14, such as by providing the clear state of the device and then providing via intended uses the other states of the device while providing the purpose of each position in the claims, while also defining the walls of the box, removability of the cushion, defining the opening portion with respect to the walls of the box and the interior features,  etc., an allowable claim (claims 14-17, 20) may result in an allowable claim set, as long as Applicant does not present new 112 issues.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.  Nevertheless, Applicant states that Applicant has corrected the 112 issues.  While correcting some 112 issues, additional 112 issues still remain as provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735